DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the shell composite” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested claim 1, line 8 is amended following “by hot press forming or bending forming” to insert - - to form a shell composite - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 2 recites the limitation “the magnesium alloy layer” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the magnesium alloy layer” and insert therein - - the magnesium alloy sheet - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 2 recites the limitation “the fiber layer” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the fiber layer” and insert therein - - a fiber layer - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 2 recites the limitation “the layers of materials” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the layers of materials” and insert therein - - the layers - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Each of claims 2-5 use a tilde “~” in a range wherein for purposes of examination the tilde is considered punctuation between two numbers, e.g. 0.2~1 MPa is interpreted as 0.2 to 1 MPa including as evidenced in claim 4, line 18 and “1 to 5 hours”.  However, as a tilde may also mean approximately (i.e. the “~” is not expressly clear) for clarity of the record each “~” should be deleted and - - to - - inserted therein to overcome this rejection.  
Claim 4 recites the limitation “the case shell” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the case shell” and insert therein - - the shell - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 4 recites the limitation “the room-temperature curing adhesive” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the room-temperature curing adhesive” and insert therein - - a room-temperature curing adhesive - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 4 recites the limitation “the magnesium alloy case shell” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested claim 4, line 9 is amended following “by hot press forming or bending forming” to insert - - to form a magnesium alloy case shell - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 4 recites the limitation “the surface of the fiber layer with a roller so that the fiber layer” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “the surface of the fiber layer with a roller so that the fiber layer” and insert therein - - a surface of the fiber material with a roller so that the fiber material - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 4 recites the limitation “the composite case” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested claim 4, line 14 is amended following “is in close contact with the magnesium alloy case shell” to insert - - to form a composite case shell - - and further “the composite case” in line 15 is deleted and - - the composite case shell - - inserted therein to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 4, line 18 requires “placing the composite case shell completed in step S4 at 20~30oC for 1 to 5 hours to completely cure the composite of case shell”.  It is unclear where is the composite case shell placed?  Further, there is insufficient antecedent basis for the limitations “the composite case shell” and “the composite of case shell”.  It is suggested to delete “placing the composite case shell completed in step S4 at 20~30oC for 1 to 5 hours to completely cure the composite of case shell” and insert therein - - placing the composite case shell completed in step S4 in an environment at 20 to 30oC for 1 to 5 hours to completely cure the composite case shell - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnink et al. (U.S. Patent Application Publication 2011/0052910) in view of Chen (CN 105269885 and see also the machine translation) and Bittmann et al. (EP 3095590).
Gunnink discloses a preparation method for a container of a fiber reinforced magnesium alloy luggage (Abstract and Paragraphs 0035 and 0037), characterized in that fiber reinforced magnesium alloy composite used for the container is a two-layered or three-layered structure and the preparation method includes the steps of: S1, preparing a magnesium alloy fiber composite with two-layered or three-layered structure by stacking a number of metal sheets, i.e. a number is at least one, and a number of fiber-reinforced composite layers (Paragraph 0037); S2, processing the magnesium alloy fiber composite in step S1 into a flat or curved shape to form a container composite (Paragraph 0003); S3, curing, considered completely curing, the container composite (Paragraphs 0003, 0028, and 0041).
As to the limitations in claim 1 of “A preparation method for a shell of a fiber reinforced magnesium alloy luggage case” and “S2, processing the partially cured magnesium alloy fiber composite in step S1 into a box shape by hot press forming or bending forming”, Gunnink teaches the method is a preparation method for a container of a fiber reinforced magnesium alloy luggage and including placing the stack on a mold having a flat or curved surface (Paragraphs 0003 and 0041) without expressly teaching the container is a shell.  It is well understood by one of ordinary skill in the art the mold (5, 6) having a curved surface is a box shape (Figures 1 and 2) to form the fiber reinforced composite (1, 2) into a shell of a fiber reinforced luggage case by hot press forming or bending forming and curing as evidenced by Chen (Figures 1 and 2 and further see the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the mold taught by Gunnink has a box shape (and thus wherein the method is a preparation method for a shell of a fiber reinforced magnesium alloy luggage case and including step S2, processing the magnesium alloy fiber composite in step S1 into a box shape by hot press forming or bending forming to form a shell composite) as is well understood by one of ordinary skill in the art as wherein the mold has a curved surface to predictably form a container for a fiber reinforced luggage as evidenced by Chen.
As to the limitation in claim 1 of “S1, preparing a magnesium alloy fiber composite with two-layered or three-layered structure so as to partially cure the magnesium alloy fiber composite”, Gunnink does not expressly teach the magnesium alloy fiber composite is partially cured.  Gunnink teaches the fiber-reinforced composite layers comprise prepreg (Paragraphs 0003, 0028, and 0034) wherein the term “prepreg” is well understood by one of ordinary skill in the art of using prepreg to designate fiber material that has been impregnated with uncured or partially cured resin which is flexible enough to be formed into a desired shape and then cured as evidenced by Bittmann (Paragraph 0032).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention step S1, preparing a magnesium alloy fiber composite with two-layered or three-layered structure as taught by Gunnink as modified by Chen includes by impregnating fiber material with uncured or partially cured resin including so that the fiber-reinforced composite layers are flexible enough to be formed into a desired shape as such is that which is well understood by one of ordinary skill in the art as “prepreg” as evidenced by Bittmann.  Thus, Gunnink as modified by Chen and Bittmann teach the preparation method includes the steps of: S1, preparing a magnesium alloy fiber composite with two-layered or three-layered structure by impregnating fiber material with uncured resin and stacking the layer(s) and sheet(s), forming the composite by the mold has a box shape and curing the resin wherein curing the resin includes so as to first partially cure the magnesium alloy fiber composite (prior to completely cure) wherein in step S1/during the partial curing including S2, processing the partially cured magnesium alloy fiber composite in step S1 into a box shape by (at least) continued bending forming to form a shell composite and S3, completely curing the shell composite.  Alternatively, Gunnink as modified by Chen and Bittmann teach the preparation method includes the steps of: S1, preparing a magnesium alloy fiber composite with two-layered or three-layered structure by impregnating fiber material with partially cured resin and stacking the layer(s) and sheet(s) so as to partially cure (at least layers of) the magnesium alloy fiber composite and forming by the mold has a box shape the partially cured magnesium alloy fiber composite into a shell composite and thereby including S2, processing the partially cured magnesium alloy fiber composite in step S1 into a box shape by hot press forming or bending forming to form the shell composite; and S3, completely curing the shell composite.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (CN 102582146 and see also the machine translation) discloses a preparation method for a three-layered fiber reinforced magnesium alloy composite including the steps of: making a magnesium alloy component into a desired shape and then surface-treating the magnesium alloy component so as to form a microarc oxidation film layer on the surface of the magnesium alloy; covering the magnesium alloy component with carbon fiber prepreg to form a composite; and hot pressing the composite with a hot press pressure, a hot press temperature, and a hot press time (Abstract and Paragraphs 0010, 0011, and 0020 of the machine translation).

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten or amended as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 3, the prior art of record fails to teach or suggest a preparation method for a shell of a fiber reinforced magnesium alloy luggage case as claimed and including step S1 includes the steps of: S1.1, S1.2 and S1.3 as claimed.
Regarding claim 4, the prior art of record fails to teach or suggest a preparation method for a shell of a fiber reinforced magnesium alloy luggage case, characterized in that fiber reinforced magnesium alloy composite used for the shell is a two-layered structure and the preparation method includes at least the steps of: S3, S4, and S5 as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746